                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                             Case No.18-cv-05959-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER RE EX PARTE APPLICATION
                                                  v.                                         TO SERVE SUBPOENA
                                  10

                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP                     Re: Dkt. No. 8
                                         ADDRESS 76.103.117.231,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks leave to serve a third party subpoena on

                                  15   Comcast Cable Communications, LLC (“Comcast”) prior to a Rule 26(f) conference.

                                  16          Strike 3 has established that good cause exists for it to serve a third party subpoena on

                                  17   Comcast, the above-referenced subscriber’s internet service provider. See Gillespie v. Civiletti,

                                  18   629 F.2d 637, 642 (9th Cir. 1980); UMG Recording, Inc. v. Doe, No. C08-1193 SBA, 2008 WL

                                  19   4104214, at *4 (N.D. Cal., Sept. 3, 2008). Strike 3 has demonstrated that (1) it can identify the

                                  20   defendant with sufficient specificity such that the Court can determine that the defendant is a real

                                  21   person or entity who could be sued in federal court, (2) it has identified previous steps taken to

                                  22   locate the elusive defendant, (3) its action against the defendant could withstand a motion to

                                  23   dismiss, and (4) there is a reasonable likelihood of being able to identify the defendant through

                                  24   discovery such that service of process would be possible. See Columbia Ins. Co. v.

                                  25   Seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999). Once Strike 3 learns the defendant’s

                                  26   identity, it cannot rely on a bare allegation that a defendant is the registered subscriber of an

                                  27   Internet Protocol (“IP”) address associated with infringing activity to state a plausible claim for

                                  28   direct or contributory copyright infringement. Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142,
                                   1   1144 (9th Cir. 2018). However, at this stage of these proceedings, and upon the record presented,

                                   2   Strike 3 properly may serve discovery to ascertain the defendant’s identity. See generally Glacier

                                   3   Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1036, 1038 (9th Cir. 2018) (observing that the

                                   4   district court’s case management order permitting “limited discovery from an Internet Service

                                   5   Provider to establish a potential infringer’s identity” was “a sensible way to manage its

                                   6   dockets . . . .”).

                                   7           Accordingly, the Court grants Strike 3’s application and orders as follows:

                                   8           1.       Strike 3 may serve a Rule 45 subpoena on Comcast commanding Comcast to

                                   9   provide Strike 3 with the true name and address of the subscriber to whom Comcast assigned IP

                                  10   address 71.198.213.242. Strike 3 shall attach a copy of this order to any such subpoena.

                                  11           2.       Comcast shall serve a copy of the subpoena and a copy of this order on the

                                  12   subscriber within 30 days of the date of service of the subpoena on Comcast. Comcast may serve
Northern District of California
 United States District Court




                                  13   the subscriber using any reasonable means, including written notice sent to the subscriber’s last

                                  14   known address, transmitted either by first-class mail or via overnight service.

                                  15           3.       Strike 3 may only use the information disclosed in response to a Rule 45 subpoena

                                  16   served on Comcast for the purpose of protecting and enforcing Strike 3’s rights as set forth in its

                                  17   complaint.

                                  18           4.       Comcast may object to the Rule 45 subpoena, and may also seek a protective order.

                                  19           If Comcast produces information regarding the identity of the subscriber to Strike 3, Strike

                                  20   3 shall not publicly disclose that information absent consent of the subscriber or leave of court.

                                  21           IT IS SO ORDERED.

                                  22   Dated: November 13, 2018

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         2
